NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 31 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

FELIX CRISTOBAL SOSA, AKA Felix                  No.   16-71776
Cristobalsosa,
                                                 Agency No. A086-950-949
                Petitioner,

 v.                                              MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 22, 2018**

Before:      SILVERMAN, GRABER, and GOULD, Circuit Judges.

      Felix Cristobal Sosa, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings. Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008).

We deny the petition for review.

      The record does not compel the conclusion that Cristobal Sosa established

changed circumstances to excuse his untimely asylum application. See 8 C.F.R.

§ 1208.4(a)(4). Thus, Cristobal Sosa’s asylum claim fails.

      Substantial evidence supports the agency’s determination that Cristobal Sosa

failed to establish that it is more likely than not he will be persecuted on account of

membership in a particular social group or imputed political opinion. See

Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir. 2003) (possibility of future

persecution “too speculative”); Pagayon v. Holder, 675 F.3d 1182, 1191 (9th Cir.

2011) (to qualify for withholding of removal, an applicant must demonstrate a

likelihood of persecution on account of a protected ground); Molina-Estrada v.

INS, 293 F.3d 1089, 1095 (9th Cir. 2002) (“To establish imputed political opinion,

an applicant must show that his persecutors actually imputed a political opinion to

him.”) (quotation and citation omitted). Thus, Cristobal Sosa’s withholding of

removal claim fails.

      Finally, substantial evidence supports the agency’s denial of CAT relief

                                           2                                    16-71776
because Cristobal Sosa failed to show it is more likely than not he will be tortured

if returned to Mexico. See Delgado-Ortiz v. Holder, 600 F.3d 1148, 1152 (9th Cir.

2010) (generalized evidence of violence and crime in Mexico was not particular to

the petitioner and insufficient to establish eligibility for CAT relief).

      PETITION FOR REVIEW DENIED.




                                           3                                  16-71776